DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/710961, filed on 21 September 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4 are objected to because of the following informalities:  use of the article “...this...” preceding [Claim 1] (a) “...line...” (b) “...gate line...” and [Claim 4] (c) “...pixel region...” will be interpreted to instead be “...the...” as an explicit reference to earlier recitations of each, for antecedent basis.  Please amend the claims as such, or with another suitable article (e.g. “...said...”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2002/0011799) in view of Park et al. (2013/0321499; hereinafter Park).

Regarding claim 1, Kimura discloses an active-matrix substrate ([0002]; Figure 20) comprising: 
a plurality of data lines (Comprising 1906); 
a plurality of lines (Comprising 1905) crossing the plurality of data lines (Comprising 1906) and including at least gate lines ([0149]: Comprising gate signal lines); and 
a driving circuit (Comprising 1911) connected with at least one of the plurality of lines (Comprising 1905) for controlling a potential of this line in response to a control signal (Transmitted on 1912), wherein 

the driving circuit (1911) is connected with one of the gate lines and controls the potential of this gate line by applying a selection voltage (Figure 21: See electric current supply line period).
Kimura does not explicitly disclose the substrate wherein a control signal supplied from outside a display region that includes pixel regions defined by the data lines and the gate lines, the driving circuit controls the potential of this gate line by applying one of a selection voltage and a non-selection voltage to the gate line in response to the control signal, and the switching elements include a first switching element that is located over two of the pixel regions.
However, Park discloses a plurality of thin films disposed on a lower substrate [0150] forming a display [0003] comprising a driving circuit (Figure 6: Comprising at least one of SR1...SR3) controlling a line (G1...G3) potential ([0087]: Gate signal) in response to a control signal (Comprising at least one of CK, CKB) supplied from outside (930 of Figure 8) a display region (920) that includes pixel regions (Comprising PXa, PXb) defined by the data lines (DL) and the gate lines (GL), the driving circuit controls the potential of this gate line by applying one of a selection voltage and a non-selection voltage (Higher to lower voltage [0019] describing said driving circuit using transistor Tr2 to pull down gate signal to low voltage [0123]) to the gate line (GL) in response to the control signal (Comprising at least one of CK, CKB), and the switching elements include a first switching element (Tr2) that is located over (Aforementioned transistor 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the substrate of Kimura to be modified wherein a control signal supplied from outside a display region that includes pixel regions defined by the data lines and the gate lines, the driving circuit controls the potential of this gate line by applying one of a selection voltage and a non-selection voltage to the gate line in response to the control signal, and the switching elements include a first switching element that is located over two of the pixel regions in view of the teaching of Park to reduce changes in transmittance while shrinking the bezel size.

Regarding claim 3, Kimura in view of Park discloses the active-matrix substrate according to claim 1.  Kimura discloses the substrate wherein a plurality of driving circuits (Comprising 1911 of Figure 20) are provided, each for one of the gate lines (1905).

Regarding claim 5, Kimura in view of Park discloses the active-matrix substrate according to claim 1.  Kimura discloses the substrate wherein at least one of the switching elements (1911 of Figure 20) of the driving circuit is positioned in at least one of the pixel regions 

Regarding claim 6, Kimura in view of Park discloses the active-matrix substrate according to claim 1.  
Kimura does not make an outright statement of the substrate being provided wherein the switching elements include a pair of second switching elements that are located in two of the pixel regions and connected in parallel.
However, in light of Kimura discussing the electric current supply line (107 of Figure 6) carrying the same electric potential as the source signal line (106; [0117]), the current path (between source and drain electrodes) formed across selection transistors (615, 616) share first and second connections with the source signal line (106) and the gate signal line (605).  This is, by definition, a parallel connection between said selection transistors.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kimura provides a silent teaching of the substrate being provided wherein the switching elements include a pair of second switching elements that are located in two of the pixel regions and connected in parallel, as claimed, in view of the reasoning above.

ii.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Park as applied to claim 1 above, and further in view of Furuya (5,926,160) and Anjo et al. (2009/0268145; hereinafter Anjo).

Regarding claim 2, Kimura in view of Park discloses the active-matrix substrate according to claim 1.  Kimura discloses the substrate further comprising: a pixel electrode (4517 of Figure 16; interpreted to correspond to 1903 of Figure 20) located in one of the pixel regions (1900) and connected with one of the gate lines (1905) and one of the data lines (1906).
Kimura in view of Park does not explicitly disclose the substrate wherein a shield layer is provided between one of the switching elements that is located in the pixel region, and the pixel electrode.
In the same field of endeavor, Furuya discloses display pixels’ (Figure 7) field effect transistor (62) being modified (Figure 14) to reduce the adverse influence of electric field formed between a portion thereof (col. 16, ll. 11 – 20), and corresponding pixel electrodes (64a), by the insertion of shielding layer (92).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the substrate of Kimura to be modified wherein a shield layer is provided between one of the switching elements that is located in the pixel region, and the pixel 
Kimura and Park in view of Furuya does not explicitly disclose the substrate wherein the shield layer is made of transparent conductive film.
In the same field of endeavor, Anjo discloses display pixels’ (Figure 2) use of a shield electrode (107/108) formed from ITO [0063].  Anjo’s prevention of noise generated from unintentional charging, using the shield electrode [0062], is considered analogous to Furuya’s above mentioned reduction in the adverse influence of electric field lines, confirming a similarity of the two devices.  Modifying Furuya’s shielding layer to be formed from ITO, in view of the teaching of Anjo, is thus considered the modification of a similar device with a known technique.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shielding layer of Furuya to be modified wherein the shield layer is made of transparent conductive film in view of the teaching of Anjo, in view of the above reasoning, conveying the manner by which a similar device is being modified with a known technique.
Kimura, Park and Furuya in view of Anjo does not explicitly disclose the shielding layer’s location relative to one of the switching elements of the driving circuit.
However, both Furuya (col. 16, ll. 11 – 20) and Anjo [0072] acknowledge a similar, detrimental effect upon electrodes formed with respect to transistors, resulting from proximity to signal carrying electrodes within the device.  By virtue of Kimura teaching a collection of 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the collective teaching of the cited prior art to be modified wherein shielding layer is positioned with respect one of the switching elements of the driving circuit, as claimed, in view of the reasoning above.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Kimura in view of Park discloses the active-matrix substrate according to claim 1.  
The cited discloses the substrate wherein an adjustment line is further provided in a pixel region in which the switching element of the driving circuit is not provided such that this pixel region has an aperture ratio substantially equal to that of a pixel region in which a switching element of the driving circuit is provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Tsubata (2011/0141376) teaches an intermediate line (e.g. 47 of Figure 1) spanning multiple pixel electrodes (17a...17c) in a manner considered analogous to the claimed adjustment line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621